          Case 2:18-cv-00677-DB Document 14 Filed 01/22/19 Page 1 of 3




THE ORD FIRM, P.C.
James K. Ord, III (USB 14007)
PO Box 16688
Salt Lake City, UT 84116
Telephone: (801) 997-0442
Email: James.Ord@TheOrdFirm.com
Attorney for Plaintiff

                         
                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

Trevor Kelley,                                   Case No.: 2:18-cv-00677-DB-DBP
                                                  
                 Plaintiff,                       
v.                                                  NOTICE OF SETTLEMENT AND 
                                                            MOTION TO STAY 

EastBay Hospitality Group
d.b.a. ​Fairfield Inn LLC and Suites of Provo,   Assigned to: Judge Dee Benson
                                                 Referred to: Magistrate Judge Dustin B. Pead
                 Defendant.


       Plaintiff, Trevor Kelley by and through undersigned counsel, hereby submit this

Unopposed Notice of Settlement and states as follows:

       The Parties are in the final stages of settlement negotiations and are currently finalizing a

settlement agreement (the “Agreement”) signed by all Parties. Although, the Agreement calls for

performance that is set to take place within ten (10) business days of the final execution of the

Agreement in which such performance must completed before the Parties can seek dismissal of

this Action.

///
          Case 2:18-cv-00677-DB Document 14 Filed 01/22/19 Page 2 of 3




       WHEREFORE, Plaintiff respectfully request that the Court stay all deadlines in this case

for thirty (30) days, by which time the parties expect to seek dismissal of this Action.


       RESPECTFULLY​ submitted on this 22​nd​ day of January 2019.


                                                /s/ James K. Ord, III
                                                JAMES K. ORD, III, ESQ.
                                                P.O. Box 16688
                                                Salt Lake City, UT 84116
                                                Telephone: (801) 997-0442
                                                Email: James.Ord@TheOrdFirm.com
                                                Attorney for Plaintiff




                                                 2
                Case 2:18-cv-00677-DB Document 14 Filed 01/22/19 Page 3 of 3




                                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of January 2019, I electronically transmitted the
foregoing document to the Clerk’s Office using the CM/ECF system for filing and transmittal of
a Notice of Electronic filing to be served upon all e-filing counsel of record as follows:


Hutch U. Fale
AVERY BURDSAL & FALE
1979 N 1120 W
PROVO, UT 84604
(801)788-4122
Email: huf@abflegal.com
Attorney for Defendant


/s/ Lisa Deaver*
(* ​I certify that I have the signed original of this document
which is available for inspection during normal business
hours by the Court or a party to this action)




                                                                 3
